FILED
                              NOT FOR PUBLICATION                             SEP 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ZAINAB PATRICIA FONUA ALI,                        No. 07-70655

               Petitioner,                        Agency No. A078-654-688

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Zainab Patricia Fonua Ali, a native and citizen of Fiji, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying her application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and review for substantial evidence factual findings. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Ali did not

establish past persecution in Fiji based on the disruption of Ali’s education and

temporary food shortages caused by the 1987 coup in Fiji, see Nagoulko v. INS,

333 F.3d 1012, 1016-18 (9th Cir. 2003) (discrimination and harassment does not

rise to the level of persecution), or the sabotage of her father’s trucks, the loss of

her father’s business, and the eviction of her grandmother by native Fijians, see

Wakkary, 558 F.3d at 1060 (petitioner must demonstrate harms to family were part

of a pattern of persecution closely tied to petitioner to make a showing of past

persecution), even as a result of experiencing several of these events as a child, see

Hernandez-Ortiz v. Gonzales, 496 F.3d 1042, 1045-46 (9th Cir. 2007) (agency

must consider the age of the petitioner at the time of the past harm). Substantial

evidence also supports the IJ’s determination that Ali did not demonstrate a

well-founded fear of future persecution. See Molina-Estrada v. INS, 293 F.3d

1089, 1096 (9th Cir. 2002) (when a petitioner has not established past persecution,

the agency is entitled to rely on all relevant evidence in the record, including state

department reports, in considering whether the petitioner has demonstrated good

reason to fear future persecution). We reject Ali’s contentions that the IJ applied


                                            2                                     07-70655
improper legal standards when evaluating whether she established past persecution

or otherwise demonstrated a well-founded fear of persecution because the IJ

properly considered the harm to Ali’s family, Ali’s age at the time, and whether in

the absence of past persecution, Ali’s fear of future persecution was objectively

reasonable. See Wakkary, 558 F.3d at 1059-62; Hernandez-Ortiz, 496 F.3d at

1045-46. Accordingly, Ali’s asylum claim fails.

      Because Ali failed to establish eligibility for asylum, she necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          3                                     07-70655